                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

MARK A. CAMPBELL,
also known as NICOLE ROSE CAMPBELL,
and STEVEN MILLER,
                                                  Case No. 17-cv-775-jdp
        Plaintiffs,

   v.

BRUCE RANDALL, ROBERT KRUEGER,
JASON ALDANA, STEVEN JOHNSON,
ROBIN DIEBOLD, PAUL KEMPER,
CATHY JESS and CINDY O’DONNELL,

        Defendants.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                9/30/2019
        Peter Oppeneer, Clerk of Court                     Date
